            Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 1 of 14



 1   Frank S. Hedin (Bar No. 291289)
     HEDIN HALL LLP
 2   Four Embarcadero Center, Suite 1400
     San Francisco, California 94104
 3   Telephone: + 1 (415) 766-3534
     Facsimile: + 1 (415) 402-0058
 4   Email: fhedin@hedinhall.com

 5   Counsel for Plaintiff and the Putative Class

 6
                            UNITED STATES DISTRICT COURT
 7
                          NORTHERN DISTRICT OF CALIFORNIA
 8
 9   RICHARD ROGERS, individually and                Case No. 3:19-cv-5619
     on behalf of all others similarly situated,
10
            Plaintiff,                               CLASS ACTION
11
     v.
12                                                   CLASS ACTION COMPLAINT
     POSTMATES INC.,
13
            Defendant.
14

15         Plaintiff Richard Rogers, individually and on behalf of all others similarly

16   situated, complains and alleges as follows based on personal knowledge as to himself,

17   the investigation of his counsel, and information and belief as to all other matters.

18   Plaintiff believes that substantial evidentiary support will exist for the allegations set

19   forth in this complaint, after a reasonable opportunity for discovery.

20                                  NATURE OF ACTION

21         1.    Plaintiff brings this Class Action Complaint for legal and equitable

22   remedies resulting from the illegal actions of Postmates Inc. (“Postmates” or

23   “Defendant”) in sending automated text message advertisements to his cellular

24

25   CLASS ACTION COMPLAINT                                          Civil Case No.: 3:19-cv-5619

26
            Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 2 of 14



 1   telephone and the cellular telephones of numerous other individuals across the

 2   country, in clear violation of the Telephone Consumer Protection Act, 47 U.S.C.

 3   § 227 (“TCPA”).

 4                              JURISDICTION AND VENUE

 5         2.    The Court has subject-matter jurisdiction over this action pursuant to 28

 6   U.S.C. § 1331 and 47 U.S.C. § 227.

 7         3.    Personal jurisdiction and venue are proper in this District because

 8   Defendant maintains its corporate headquarters within this District.

 9                                           PARTIES

10         4.    Plaintiff is an individual and a “person” as defined by 47 U.S.C. §

11   153(39). Plaintiff is, and at all times mentioned herein was, a resident of Pompano

12   Beach, Florida and a citizen of the State of Florida.

13         5.    Defendant Postmates Inc. is a “person” as defined by 47 U.S.C. §

14   153(39). Defendant maintains, and at all times mentioned herein maintained, its

15   corporate headquarters in San Francisco, California. Defendant describes itself as a

16   company that “connects customers with local couriers who can deliver anything from

17   any store or restaurant in minutes.”1

18          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

19         6.    In 1991, faced with a national outcry over the vast proliferation of

20   “robocalls” to the telephones of American consumers, Congress enacted the TCPA

21   to address certain abusive telemarketing practices. The TCPA prohibits any person

22   from, inter alia, using an “automatic telephone dialing system” (or “ATDS”), also

23   1
           “About Postmates,” Postmates Inc., available at https://postmates.com/about
24   (last accessed July 25, 2019).

25   CLASS ACTION COMPLAINT                     2                 Civil Case No.: 3:19-cv-5619
26
           Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 3 of 14



 1   known as an “autodialer,” to make any call, including send any text message, to a

 2   wireless telephone number absent an emergency purpose or the “prior express

 3   consent” of the party called or texted. See 47 U.S.C. § 227(b)(1).

 4         7.    Unsolicited text messages have become especially problematic for

 5   consumers in recent years. As the Pew Research Center found, “[s]pam isn’t just for

 6   email anymore; it comes in the form of unwanted text messages of all kinds – from

 7   coupons to phishing schemes – sent directly to users’ cell phones.”

 8         8.    Companies today frequently blast consumers with text-message spam

 9   using “Short Message Services” (or “SMS”) technology, which allows for the rapid

10   transmission and receipt of massive numbers of short messages to and from wireless

11   telephones. Another technology known as “Multimedia Messaging Services” (or

12   “MMS”) is similar to SMS but also permits the inclusion of photos, videos, and other

13   audio-visual content within a text message.

14         9.    Companies deliver SMS and MMS text messages directly to consumers’

15   wireless devices by transmitting the messages to telephone numbers assigned to

16   consumers’ devices. Because wireless telephones are carried on their owners’

17   persons, SMS and MMS text messages are immediately received, virtually anywhere

18   in the world, by the consumers to whom they are sent. When an SMS or MMS text

19   message is successfully transmitted, the receiving device notifies its owner that he or

20   she has received a new message by way of an auditory and/or visual alert.

21   Consequently, unsolicited SMS and MMS text messages are distracting and

22   aggravating to recipients and intrude upon their recipients’ seclusion on receipt.

23
24

25   CLASS ACTION COMPLAINT                     3                  Civil Case No.: 3:19-cv-5619
26
            Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 4 of 14



 1         10.    Text-message spam can also be costly to receive because consumers

 2   typically either pay their wireless service providers in advance for the text messages

 3   they receive or incur usage allocation deductions to their text messaging or data plans,

 4   regardless of whether such messages are authorized.

 5               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

 6         11.    Plaintiff was at all times mentioned herein the subscriber of the cellular

 7   telephone number (954) ***-3307 (the “3307 Number”). The 3307 Number was at

 8   all times mentioned herein assigned to a cellular telephone service as specified in 47

 9   U.S.C. § 227(b)(1)(A)(iii).

10         12.    On or about April 8, 2019, Defendant transmitted or caused to be

11   transmitted, by itself or through an intermediary or intermediaries, an automated text

12   message offering its “gig economy,” courier-connection services to the 3307 Number

13   without Plaintiff’s prior express consent or prior express written consent, and without

14   providing Plaintiff a mechanism to stop receiving such messages in the future.

15         13.    Specifically, on or about April 8, 2019, Defendant transmitted or caused

16   to be transmitted, by itself or through an intermediary or intermediaries, the following

17   automated text message advertisement to the 3307 Number without Plaintiff’s

18   express consent, written or otherwise:

19

20
21

22

23
24

25   CLASS ACTION COMPLAINT                     4                  Civil Case No.: 3:19-cv-5619
26
            Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 5 of 14



 1         14.   The unsolicited text message advertisement depicted above was

 2   transmitted from the dedicated number (724) 394-0835, which upon information and

 3   belief is owned and operated by Defendant or Defendant’s agent(s) or affiliate(s).

 4         15.   The unsolicited text message depicted above constituted “advertising” or

 5   “telemarketing” material within the meaning of the TCPA and its implementing

 6   regulations because the message promoted the commercial availability of

 7   Defendant’s “gig economy”-oriented, courier-connections services, which are

 8   performed by “drivers” on an independent contractor basis. Defendant offered such

 9   services to Plaintiff to perform in the message depicted above for the purpose of

10   deriving commercial profit from Plaintiff’s performance of any such services in

11   response to the message, in the form of service fees that Defendant’s third-party

12   clients pay for such services, substantial portions of which are retained by Defendant

13   in the ordinary course of its business. In other words, the message depicted above

14   was sent for the purpose, direct or indirect, of deriving commercial profit from any

15   delivery services that Plaintiff subsequently provides to Defendant, and which

16   Defendant in turn provides to its various third-party clients.

17         16.   The 0835 number used by or on behalf of Defendant to transmit the

18   offending text message to the 3307 Number is leased or owned by Defendant or

19   another entity acting on its behalf and is used by or on behalf of Defendant to operate

20   automated text message and marketing campaigns, and to transmit Defendant’s

21   automated text messages in connection with such campaigns, en masse and in an

22   automated fashion without human intervention.

23
24

25   CLASS ACTION COMPLAINT                     5                     Civil Case No.: 3:19-cv-5619
26
           Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 6 of 14



 1         17.   Because Plaintiff’s cellular phone alerts him whenever he receives a text

 2   message, the unsolicited text message advertisement that Defendant sent to Plaintiff

 3   invaded Plaintiff’s privacy and intruded upon Plaintiff’s seclusion when he received

 4   it.

 5         18.   All telephone contact by Defendant or affiliates, subsidiaries, or agents

 6   of Defendant to Plaintiff at the 3307 Number occurred via an “automatic telephone

 7   dialing system” as defined by 47 U.S.C. § 227(b)(1)(A).

 8         19.   Specifically, the text message advertisements received by Plaintiff, and

 9   the other Class members, were sent from an automated dialing device that Defendant

10   used to transmit messages to consumers en masse and includes features that make it

11   capable of sending numerous text messages simultaneously and automatically to lists

12   of telephone numbers without human intervention, and has the capacity to store,

13   produce, and then dial such numbers automatically.

14         20.   And the text messages at issue in this case were actually transmitted to

15   Plaintiff and all other proposed members of the Class in an automated fashion and

16   without human intervention, with hardware and software that stored, produced and

17   dialed random or sequential numbers, and/or that received and stored lists of

18   telephone numbers to be dialed and then dialed such numbers automatically and

19   without human intervention.

20         21.   Neither Plaintiff, nor the other members of the Class, provided their

21   “prior express consent” or “prior express written consent” to Defendant or any

22   affiliate, subsidiary, or agent of Defendant to transmit text message advertisements

23   to the 3307 Number or to any other Class member’s number by means of an

24

25    CLASS ACTION COMPLAINT                  6                  Civil Case No.: 3:19-cv-5619
26
            Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 7 of 14



 1   “automatic telephone dialing system” within the meaning of 47 U.S.C.

 2   § 227(b)(1)(A)

 3         22.   None of Defendant’s text messages to the 3307 Number were sent for an

 4   emergency purpose.

 5         23.   Plaintiff does not have, and has never had, any sort of business

 6   relationship with Defendant or with any of Defendant’s agents or affiliates. At no

 7   time has Plaintiff ever provided the 3307 Number to Defendant or to any identified

 8   agent or affiliate of Defendant.

 9                                 CLASS ALLEGATIONS

10         24.   Class Definition. Plaintiff brings this civil class action on behalf of

11   himself individually and on behalf of all other similarly situated persons as a class

12   action pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff

13   seeks to represent is comprised of and defined as:

14               All persons in the United States who, at any time between
                 September 6, 2015 and the present, received one or more text
15               message(s) from Postmates, Inc. (or an affiliate, subsidiary,
                 or agent of Postmates, Inc.) and for whom Postmates, Inc.
16               does not have a record of the requisite consent to be sent such
                 text messages.
17
           25.   Defendant, its employees, and agents are excluded from the Class.
18
           26.   Plaintiff reserves the right to modify the definition of the Class (or add
19
     one or more subclasses) after further discovery.
20
           27.   Plaintiff and all Class members have been impacted and harmed by the
21
     acts of Defendant or its affiliates or subsidiaries.
22
           28.   This Class Action Complaint seeks injunctive relief and monetary
23
     damages.
24

25   CLASS ACTION COMPLAINT                      7                 Civil Case No.: 3:19-cv-5619
26
            Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 8 of 14



 1          29.   This action may properly be brought and maintained as a class action

 2   pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

 3   the numerosity, typicality, adequacy, commonality, predominance, and superiority

 4   requirements.

 5          30.   On application by Plaintiff’s counsel for class certification, Plaintiff may

 6   also seek certification of subclasses in the interests of manageability, justice, or

 7   judicial economy.

 8          31.   Numerosity. The number of persons within the Class is substantial,

 9   believed to amount to thousands of persons dispersed throughout the United States.

10   It is, therefore, impractical to join each member of the Class as a named plaintiff.

11   Further, the size and relatively modest value of the claims of the individual members

12   of the Class renders joinder impractical. Accordingly, utilization of the class action

13   mechanism is the most economically feasible means of determining and adjudicating

14   the merits of this litigation.

15          32.   Typicality. Plaintiff received at least one automated text message

16   advertisements from Defendant without providing his “prior express consent” or

17   “prior express written consent” to receive such messages from Defendant within the

18   meaning of the TCPA. Consequently, the claims of Plaintiff are typical of the claims

19   of the members of the Class, and Plaintiff’s interests are consistent with and not

20   antagonistic to those of the other Class members he seeks to represent. Plaintiff and

21   all members of the Class have been impacted by, and face continuing harm arising

22   out of, Defendant’s violations or misconduct as alleged herein.

23
24

25   CLASS ACTION COMPLAINT                      8                  Civil Case No.: 3:19-cv-5619
26
            Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 9 of 14



 1         33.   Adequacy. As Class representative, Plaintiff has no interests adverse to,

 2   or which conflict with, the interests of the absent members of the Class, and is able

 3   to fairly and adequately represent and protect the interests of such a Class. Plaintiff

 4   has raised viable statutory claims of the type reasonably expected to be raised by

 5   members of the Class and will vigorously pursue those claims. If necessary, Plaintiff

 6   may seek leave to amend this Class Action Complaint to add additional Class

 7   representatives or assert additional claims.

 8         34.   Competency of Class Counsel. Plaintiff has retained and is represented

 9   by experienced, qualified, and competent counsel committed to prosecuting this

10   action. Plaintiff’s counsel are experienced in handling complex class action claims,

11   in particular claims brought under the TCPA and other consumer protection statutes.

12         35.   Commonality and Predominance. There are well-defined common

13   questions of fact and law that exist as to all members of the Class and predominate

14   over any questions affecting only individual members of the Class. These common

15   legal and factual questions, which do not vary from Class member to Class member

16   and may be determined without reference to the individual circumstances of any

17   Class member, include (but are not limited to) the following:

18            a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent

19               automated text messages to Plaintiff’s and Class members’ cellular

20               telephones;

21            b) Whether such text messages were sent using an “automatic telephone

22               dialing system”;

23
24

25   CLASS ACTION COMPLAINT                     9                  Civil Case No.: 3:19-cv-5619
26
           Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 10 of 14



 1            c) Whether the text messages sent constituted “advertisements” or

 2               “telemarketing”;

 3            d) Whether Defendant or affiliates, subsidiaries, or agents of Defendant can

 4               meet their burden to show Defendant obtained “express consent” or

 5               “prior express written consent” within the meaning of the TCPA to send

 6               the text messages complained of, assuming such an affirmative defense

 7               is raised; and

 8            e) Whether Defendant or affiliates, subsidiaries, or agents of Defendant

 9               should be enjoined from engaging in such conduct in the future.

10         36.   Superiority. A class action is superior to other available methods for the

11   fair and efficient adjudication of this controversy because individual litigation of the

12   claims of all Class members is impracticable. Even if every member of the Class

13   could afford to pursue individual litigation, the Court system could not.

14   Individualized litigation would also present the potential for varying, inconsistent or

15   contradictory judgments, and would magnify the delay and expense to all parties and

16   to the court system by causing multiple trials of the same factual issues. By contrast,

17   the maintenance of this action as a class action, with respect to some or all of the

18   issues presented herein, presents few management difficulties, conserves the

19   resources of the parties and the court system and protects the rights of each member

20   of the Class. Plaintiff anticipates no difficulty in the management of this action as a

21   class action. Class wide relief is essential to compel compliance with the TCPA. The

22   interest of Class members in individually controlling the prosecution of separate

23   claims is small because the statutory damages in an individual action for violation of

24

25   CLASS ACTION COMPLAINT                    10                  Civil Case No.: 3:19-cv-5619
26
           Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 11 of 14



 1   the TCPA are small. Management of these claims is likely to present significantly

 2   fewer difficulties than are presented in many class actions because the text messages

 3   at issue are all automated and the Class members, by definition, did not provide the

 4   prior express written consent required under the statute to authorize such messages

 5   to be sent to their cellular telephones. The Class members can be readily located and

 6   notified of this class action through Defendant’s records and, if necessary, the records

 7   of cellular telephone providers.

 8         37.   Additionally, the prosecution of separate actions by individual Class

 9   members would create a risk of multiple adjudications with respect to them that

10   would, as a practical matter, be dispositive of the interests of other members of the

11   Class who are not parties to such adjudications, thereby substantially impairing or

12   impeding the ability of such nonparty Class members to protect their interests. The

13   prosecution of individual actions by Class members could establish inconsistent

14   results and/or establish incompatible standards of conduct for Defendant.

15         38.   Defendant or any affiliates, subsidiaries, or agents of Defendant have

16   acted on grounds generally applicable to the Class, thereby making final injunctive

17   relief and corresponding declaratory relief with respect to the Class as a whole

18   appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA

19   violations complained of herein are substantially likely to continue in the future if an

20   injunction is not entered.

21

22

23
24

25   CLASS ACTION COMPLAINT                    11                  Civil Case No.: 3:19-cv-5619
26
           Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 12 of 14



 1                                 CLAIM FOR RELIEF
                               VIOLATION OF THE TELEPHONE
 2                              CONSUMER PROTECTION ACT
                                      (47 U.S.C. § 227)
 3
           39.      Plaintiff incorporates by reference the foregoing paragraphs of this Class
 4
     Action Complaint as if fully stated herein.
 5
           40.      Plaintiff and each member of the Class received at least one text message
 6
     from Defendant promoting and advertising the commercial availability of its “gig
 7
     economy”-oriented courier services, which Defendant sought to enlist Plaintiff and
 8
     the Class members to perform on its behalf for the purpose of deriving commercial
 9
     profit in the form of service fees collected from Defendant’s third-party clients who
10
     use such services. Accordingly, each such text message constituted “advertising” or
11
     “telemarketing” material within the meaning of the TCPA and its implementing
12
     regulations.
13
           41.      Neither Plaintiff nor any other member of the Class provided Defendant
14
     prior express written consent (or prior express consent) to receive such text messages.
15
           42.      Defendant’s unauthorized text messages were sent using an ATDS as
16
     evidenced by the generic nature of the text messages, the lack of any ability to stop
17
     the messages from continuing, the use of a dedicated long code, and the fact that
18
     Plaintiff had never provided his phone number to Defendant or any of its agents,
19
     affiliates, or subsidiaries and had no relationship with Defendant.
20
           43.      Defendant’s use of an automatic telephone dialing system to transmit text
21
     messages advertisements to telephone numbers assigned to a cellular telephone
22
     service, including to Plaintiff’s 3307 Number and the numbers of all members of the
23
     proposed Class, absent the requisite “prior express written consent” (or “prior express
24

25   CLASS ACTION COMPLAINT                      12                  Civil Case No.: 3:19-cv-5619
26
           Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 13 of 14



 1   consent”), as set forth above, constituted violations of the TCPA by Defendant,

 2   including but not limited to violations of 47 U.S.C. § 227(b)(1)(A)(iii).

 3         44.    As a result of Defendant’s violations of the TCPA, Plaintiff and all Class

 4   members are entitled to, and do seek, an award of $500.00 in statutory damages for

 5   each violation of the TCPA (or $1,500.00 for any such violations committed willfully

 6   or knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 7         45.    Plaintiff and the other Class members seek an award of attorneys’ fees

 8   and costs.

 9                                 PRAYER FOR RELIEF

10         WHEREFORE, Plaintiff Richard Rogers prays for relief and judgment in favor

11   of himself and the Class as follows:

12         A.     Injunctive relief prohibiting such violations of the TCPA in the future;

13         B.     As a result of each of Defendant’s violations of 47 U.S.C. § 227(b)(1),

14   Plaintiff seeks for himself and each class member statutory damages of $500.00 (or

15   $1,500.00 for any violations committed willfully or knowingly);

16         C.     An award of attorneys’ fees and costs to counsel for Plaintiff and the

17   Class; and

18         D.     An Order certifying this action as a class action pursuant to Federal Rule

19   of Civil Procedure 23, establishing an appropriate Class and any Subclasses the Court

20   deems appropriate, finding that Plaintiff is a proper representative of the Class, and

21   appointing the law firms representing Plaintiff as counsel for the Class.

22

23
24

25   CLASS ACTION COMPLAINT                    13                  Civil Case No.: 3:19-cv-5619
26
           Case 3:19-cv-05619 Document 1 Filed 09/06/19 Page 14 of 14



 1                             DEMAND FOR JURY TRIAL

 2        Plaintiff, on behalf of himself and the Class, hereby demands a trial by jury

 3   pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.

 4
     Dated: September 6, 2019              HEDIN HALL LLP
 5
                                           By:     /s/ Frank S. Hedin               .
 6                                                     Frank S. Hedin
 7                                         Frank S. Hedin (Bar No. 291289)
                                           HEDIN HALL LLP
 8                                         Four Embarcadero Center, Suite 1400
                                           San Francisco, California 94104
 9                                         Telephone: + 1 (415) 766-3534
                                           Facsimile: + 1 (415) 402-0058
10                                         Email: fhedin@hedinhall.com
11                                         Counsel for Plaintiff and the Putative Class
12

13

14

15

16

17
18

19

20
21

22

23
24

25   CLASS ACTION COMPLAINT                   14                  Civil Case No.: 3:19-cv-5619
26
